DETAILED ACTION
In response to the Response filed on May 31, 2022, no claims are amended. Currently, claims 16-35 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 16-20, 22, 23, and 25 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Watanabe (WO 2011/108225 A1). It is noted that Watanabe (US Pub. No. 2012/0323176 A1) is an English equivalent of (WO 2011/108225 A1) and is referenced below.
Claim 16. Watanabe discloses an autoinjector, comprising: 
a syringe (104); 
a data storage device (i.e., identification code such as 104a-104e) provided on the syringe ([0042]); 
a plunger (116); 
a motor (115) configured to drive the plunger ([0050]); and 
a data processing unit (130; i.e., electrical circuit 130 comprises microprocessor 121 and specifically a corresponding reader to the identification code including respective readers 112-612) configured to read data from the data storage device provided on the syringe ([0047], [0067]).  
Claim 17. Watanabe discloses the autoinjector of claim 16, wherein the data indicates at least one of: a type of a medicament, a volume of a medicament, or an expiration date of a medicament ([0042]).  
Claim 18. Watanabe discloses the autoinjector of claim 16, wherein the data processing unit is further configured to determine a position of the plunger ([0049]-[0050], [0085]; i.e., since electronic circuit 130 determines the position of piston unit 116 in order to operate piston drive motor 115 to drive piston unit 116 to desired position in order to inject a determined amount).  
Claim 19. Watanabe discloses the autoinjector of claim 16, wherein the autoinjector further comprises a user interface (105, 106, 107, 108, 109,123,124) and the data processing unit is further configured to cause the user interface to render, based on the data, at least one of: visual information or audible information ([0032]-[0036] and [0076]).  
Claim 20. Watanabe discloses the autoinjector of claim 19, wherein the visual information or the audible information provides instructions to a user of the autoinjector for using the autoinjector during an injection process ([0076]; i.e., instructing user that the syringe is not properly mounted).  
Claim 22. Watanabe discloses the autoinjector of claim 19, wherein the visual information or the audible information comprises information about a medicament of the syringe ([0036]).  
Claim 23. Watanabe discloses the autoinjector of claim 16, wherein the data processing unit is further configured to operate at least one of: a mechanical component of the autoinjector (i.e., motor drive circuit 120), an electronic component of the autoinjector (i.e., microprocessor 121, power supply), or an optical component of the autoinjector (i.e., position detector 114 comprises photosensors 114a-114c) (Fig. 5).
Claim 25. Watanabe discloses the autoinjector of claim 16, wherein for the embodiment of Fig. 13 ([0129]-[0145]), the data processing unit (RF-ID reader/writer) is further configured to write data to the data storage device (104e) ([0141]).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe (WO 2011/108225 A1) in view of Arnold (US Pub. No. 2013/0245545 A1). Again, Watanabe (US Pub. No. 2012/0323176 A1) is an English equivalent of (WO 2011/108225 A1) and is referenced below.
Claim 21. Watanabe discloses the autoinjector of claim 19, wherein display 109 comprises a notification section ([0025]) to display information, alerts and warnings to the user  including when pharmaceutical is injected and whether it is alright to inject the patient with pharmaceutical so that more accurate pharmaceutical injection, including patient’s status, can be carried out ([0145]), but does not explicitly disclose wherein the visual information or the audible information provides an alert indicating that a user of the autoinjector is due for an injection of medicament. However, Arnold also discloses an autoinjector comprising user interface for outputting visual or audible information via a display including alerts for reminding user of a second bolus so as to improve the user compliance with the treatment plan ([0137]; via reminder prompts). Therefore, since both Watanabe and Arnold are drawn to autoinjector with displays, it would have been obvious to one of ordinary skill at the time of the invention to modify the autoinjector of Watanabe with the feature of the visual information or the audible information provides an alert indicating that a user of the autoinjector is due for an injection of medicament as disclosed by Arnold to improve the user compliance with the treatment plan ([0137] of Arnold) thereby more accurate pharmaceutical injection can be carried out ([0145] of Watanabe).

Claims 24, 26-28, and 30-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe (WO 2011/108225 A1) in view of Jennings (US Pub. No. 2013/0274655 A1). Again, Watanabe (US Pub. No. 2012/0323176 A1) is an English equivalent of (WO 2011/108225 A1) and is referenced below.
Claim 24. Watanabe discloses the autoinjector of claim 16, Watanabe further discloses that the data processing unit being capable of monitoring detected information to control injection (Fig. 5; i.e., such as via current detection circuit 118, position detector 114) and that during injection, a distal end face of distal end cap 102 is brought into contact with the skin and injection needle 110 is moved to puncture the skin to allow injection into the body ([0029]), but does not explicitly disclose that the distal end cap comprising a contact sensor or that the data processing unit is further configured to monitor contact between at least a portion of the autoinjector and an injection site on a user of the autoinjector. However, it is noted that Jennings also discloses an autoinjector comprising a syringe (2); a data storage device (i.e., barcode or RFID); a plunger (3.2, 3.3); a motor (3.5); and a data processing unit (3.11) ([0103]-[0104]) including a means for RFID or barcode reading ([0098]) and being configured to monitor contact between at least a portion of the autoinjector and an injection site on a user of the autoinjector so as to activate the motor only when the device is in contact ([0102]). Specifically, Jennings discloses switch 3.1 for indicating whether needle shroud 1.4 is correctly placed on the skin of the patient so that a dose of medication may be injected and the back-end device 3 being programmed so that allows activation of motor 3.5 only if the needle shroud 1.4 is in contact with the skin of the patient. Therefore, since both Watanabe and Jennings are drawn to autoinjectors, it would have been obvious to one of ordinary skill at the time of the invention to modify the device of Watanabe with a contact sensor for determining when distal end cap 102 is correctly placed on the skin of the patient and with the data processing unit being further capable of monitoring detected information from the contact sensor so as to activate the motor only when the device is in contact as disclosed by Jennings to thereby prevent accidental use and minimize power consumption.
Claim 26. Watanabe discloses an autoinjector, comprising: 
at least one of a syringe (104) or a syringe case (150) ([0052]-[0053]) (Figs. 3a,3b); 
a data storage device (i.e., identification code) provided on the at least one of the syringe (104a) or the syringe case (150a); 
a plunger (116); and 
a data processing unit (130; i.e., electrical circuit 130 comprises microprocessor 121 and specifically a corresponding reader to the identification code including respective readers 112-612) configured to read data from the data storage device provided on the at least one of the syringe or the syringe case ([0047], [0067]; [0054] for reader of cartridge 150).  
While Watanabe further discloses a piston drive motor 115 driving the piston unit 116 ([0049]-[0050]), Watanabe does not disclose the specifics of the motor or the piston unit comprising a drive gear for driving the plunger. However, it is noted that Jennings also discloses an autoinjector comprising a syringe (2); a data storage device ([0098]; i.e., RFID or barcode); a plunger (3.3, 3.2); a data processing unit ([0098]; i.e., RFID or barcode reader); a motor (3.5). Jennings further discloses a gearbox 3.9 for transferring torque from the motor to the plunger comprising a drive gear (3.9.1) ([0100]). Therefore, since both Watanabe and Jennings are drawn to autoinjectors with a plunger driven by a motor, it would have been obvious to one of ordinary skill at the time of the invention to modify Watanabe with the feature of a drive gear for driving the plunger as disclosed by Jennings so as to transfer the drive from the motor to the plunger.
Claim 27. Watanabe in view of Jennings discloses the autoinjector of claim 26, wherein Watanabe further discloses that the data indicates at least one of: a type of a medicament, a volume of a medicament, or an expiration date of a medicament ([0042]).
Claim 28. Watanabe in view of Jennings discloses the autoinjector of claim 26, wherein Watanabe discloses that the data processing unit is further configured to determine a position of the plunger ([0049]-[0050], [0085]; i.e., since electronic circuit 130 determines the position of piston unit 116 in order to operate piston drive motor 115 to drive piston unit 116 to desired position in order to inject a determined amount).  
Claim 30. Watanabe in view of Jennings discloses the autoinjector of claim 26, wherein Watanabe further discloses that the data processing unit is further configured to operate at least one of: a mechanical component of the autoinjector (i.e., motor drive circuit 120), an electronic component of the autoinjector (i.e., microprocessor 121, power supply), or an optical component of the autoinjector (i.e., position detector 114 comprises photosensors 114a-114c) (Fig. 5).
Claim 31. Watanabe in view of Jennings discloses the autoinjector of claim 26, wherein Watanabe further discloses that for the embodiment of Fig. 13 ([0129]-[0145]), the data processing unit (RF-ID reader/writer) is further configured to write data to the data storage device (104e) ([0141]).  
Claim 32. Watanabe in view of Jennings discloses the autoinjector of claim 26, wherein Watanabe further comprising a motor (115) ([0049]-[0051]) and Jennings further discloses a motor (3.5) configured to rotate the drive gear (3.9.1) in order to transfer torque from the motor to the plunger ([0100]).  Therefore, it would have been obvious to one of ordinary skill at the time of the invention that the motor of the modified device of Watanabe in view of Jennings comprises a motor configured to rotate the drive gear.

Claim 33. Watanabe discloses an autoinjector, comprising: 
a syringe case (150) ([0013]; Fig. 3b); 
a data storage device (150a) provided on the syringe case ([0052]-[0055]); 
a plunger (116);
a motor (115) ([0033]) configured for driving the plunger; and 
a data processing unit (130; i.e., electrical circuit 130 comprises microprocessor 121 and specifically a corresponding reader to the identification code including respective readers 112-612 and reader for cartridge 150) configured to read data from the data storage device provided on the at least one of the syringe or the syringe case ([0067]; [0054]).  
While Watanabe discloses a plunger in the form of piston unit 116 and motor 115 driving piston unit 116, Watanabe does not explicitly disclose the piston unit comprises a distal end with a resilient flange having ramped or rounded edges or that the motor being configured to rotate a drive for driving the plunger. Again, it is noted that Jennings also discloses an autoinjector comprising a syringe (2); a data storage device ([0098]; i.e., RFID or barcode); a plunger (3.3, 3.2); a data processing unit ([0098]; i.e., RFID or barcode reader); a motor (3.5) with a gearbox 3.9 for transferring torque from the motor to the plunger comprising a drive gear (3.9.1) ([0100]). Jennings also further discloses that a plunger in the form of a piston assembly comprising stopper 3.3 and plunger 3.2 comprises a distal end with a resilient flange (3.3) having ramped or rounded edges (see Fig. 5A wherein stopper 3.3 has a ramped edge) ([0076]). Therefore, since both Watanabe and Jennings are drawn to autoinjectors with a plunger driven by a motor, it would have been obvious to one of ordinary skill at the time of the invention to modify the autoinjector of Watanabe with the feature of the motor being configured to rotate a drive for driving the plunger as disclosed by Jennings so as to transfer the drive from the motor to the plunger. 
Moreover, it also would have been obvious to one of ordinary skill at the time of the invention to modify the autoinjector of Watanabe with the feature of the plunger comprising a distal end with a resilient flange having ramped or rounded edges as disclosed by Jennings so that the plunger distal end has a shape matching the syringe distal end thereby providing the advantage of fully expel the content of the syringe. Such modification would also be considered simple substitution of one known element (piston unit 116 of Watanabe) for another (stopper 3.3 and plunger 3.2 of Jennings) to obtain predictable results (to be driven by the motor to expelling content of the syringe) since Jennings discloses that such configuration of a plunger being suitable for an autoinjector with a plunger driven by a motor, see MPEP 2143(I)(B) for additional details.

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe (WO 2011/108225 A1) in view of Jennings (US Pub. No. 2013/0274655 A1) further in view of Arnold (US Pub. No. 2013/0245545 A1). Again, Watanabe (US Pub. No. 2012/0323176 A1) is an English equivalent of (WO 2011/108225 A1) and is referenced below.
Claim 29. Watanabe in view of Jennings discloses the autoinjector of claim 26, wherein Watanabe further discloses a display 109 ([0034]-[0036]) but does not explicitly disclose that the display further comprising a touchscreen.  However, Arnold also discloses an autoinjector comprising user interface including a touch sensitive display allowing user to adjust or control the device via the touchscreen display ([0098]). Therefore, since Watanabe in view of Jennings and Arnold are drawn to autoinjectors with displays, it would have been obvious to one of ordinary skill at the time of the invention to further modify the autoinjector of Watanabe in view of Jennings with the feature of a touchscreen as disclosed by Arnold to allow for the user to adjust or control the device via the touchscreen display. Moreover, such modification is also a simple substitution of one known element (i.e., display 109 of Watanabe) for another (i.e., touch sensitive display of Arnold) to obtain predictable results (i.e., displaying information to the user), see MPEP 2143(I)(B) for additional details.
	
Alternatively, for claim 33 and claims 34 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beard (US Pat. No. 4,493,704) in view of Watanabe (WO 2011/108225 A1). Again, Watanabe (US Pub. No. 2012/0323176 A1) is an English equivalent of (WO 2011/108225 A1) and is referenced below.
Claim 33. Beard discloses an autoinjector, comprising: 
a plunger (36) comprising a distal end with a resilient flange (54) having ramped or rounded edges (i.e., projection 54 has a ramped edge as shown in Fig. 2)
a motor (20) configured to rotate a drive gear (27) for driving the plunger (Fig. 1; col. 3, lines 4-48); and 
a data processing unit (18) (col. 2, lines 63-67; i.e., including a programmable controller).
While Beard discloses that the electronic control means being conventional (col. 2, lines 63-65) and that the syringe being a conventional cylindrical shape (col. 3, lines 19-20), but does not explicitly disclose that a syringe case; a data storage device provided on the syringe case; or that the data processing unit being configured to read data from a storage device provided on the syringe case. However, it is noted that Watanabe also discloses an autoinjector comprising a preparation syringe (Figs. 3a, 3b) including an embodiment with a syringe case (150) and a data storage device (150a) provided on the syringe case (Fig. 3b; [0052]-[0053]), a plunger (116), a motor (115) configured to drive the plunger, and a data processing unit (130; i.e., electrical circuit 130 comprises microprocessor 121 and specifically a corresponding reader to the identification code including respective readers 112-612 and reader for cartridge 150). In particular, Watanabe discloses that a data storage device provided on the syringe or the syringe case and the data processing unit being configured to read data form the data storage device provided on the syringe case providing a more convenient way for identifying the type of syringe being mounted into the autoinjector ([0009]-[0010]). Therefore, since both Beard and Watanabe are drawn to autoinjectors, it would have been obvious to one of ordinary skill at the time of the invention to modify the device of Beard with the features of a syringe case, a data storage device provided on the syringe case; or that the data processing unit being configured to read data from a storage device provided on the syringe case as disclosed by Watanabe for a more convention way for identifying the type of syringe being mounted into the autoinjector ([0009]-[0010] of Watanabe) and since Watanabe discloses that a syringe 104 and a syringe 104 with a syringe case 150 are known alternatives in the art ([0013]) and thus, both considered as being conventional syringe shapes suitable for Beard at the time of the invention. 
Claim 34. Beard in view of Watanabe discloses the autoinjector of claim 33, wherein Beard further discloses that when the motor rotates the drive gear, the plunger is advanced such that the resilient flange being in a non-deflected state (i.e., prior to being snapped into the aperture of connector plug 56) is configured to engage a proximal collar of a syringe and move the syringe in a distal direction until the syringe abuts a distal stop in the case (i.e., portion of casing 30 with tang 42) (col. 3, lines 28-45 and col. 4, line 45 until col. 5, line 39; i.e., projection 54, in cooperation with guides 38, 40, and 42, is capable of engaging with syringe 32 so as to move syringe 32 toward tang 42).
Claim 35. Beard in view of Watanabe discloses the autoinjector of claim 34, wherein Beard further discloses that when the syringe abuts the distal stop, a needle of the syringe (i.e., injection needle) is extended through an aperture (33) (col. 3, lines 21-27; Fig. 2) and continued rotation of the drive gear is configured to cause the resilient flange to be deflected by the proximal collar resulting in a deflected state (i.e., pusher tape 36 is flexible such that projection 54 flexes to snap into the aperture), in which the resilient flange is configured to advance through the proximal collar and engage a stopper (34) in the syringe pushing the stopper distally to dispense a medicament through the needle (col. 6, lines 3-14).

Double Patenting
The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,413,667 in view of Watanabe (WO 2011/108225 A1). Again, Watanabe (US Pub. No. 2012/0323176 A1) is an English equivalent of (WO 2011/108225 A1) and is referenced below.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patented claims require an autoinjector with a case, a plunger with a distal end with a resilient flange having ramped or rounded edges, and a motor configured to rotate a drive gear for driving the plunger. The patented claims does not require the specifics of a data storage device provided on the syringe case and a data processing unit configured to read data form the data storage device provided on the syringe case required by the instant claims. However, it is noted that Watanabe also discloses an autoinjector comprising a data storage device (150a) provided on the syringe case and a data processing unit ([0053]; i.e., reader) configured to read data form the data storage device provided on the syringe case so as to provide a more convenient way for identifying the type of syringe being mounted into the autoinjector ([0009]-[0010]). Therefore, it would have been obvious to one of ordinary skill at the time of the invention to modify the patented claims with the features of a data storage device provided on the syringe case and a data processing unit configured to read data form the data storage device provided on the syringe case as disclosed by Watanabe for a more convention way for identifying the type of syringe being mounted into the autoinjector ([0009]-[0010] of Watanabe).
Thus, it is clear that all of the limitations of the instant claims are found in the patented claims. Additional differences between the instant claims and the patented claims in view of Watanabe lies in the fact that the patented claims include more elements and are thus more specific. Thus, the invention of the patented claims is in effect a “species” of the “generic” invention of the instant claims. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993). Since the instant claims are anticipated by the patented claims in view of Watanabe, they are not patentably distinct from the patented claims.

Response to Arguments
Applicant’s arguments that Watanabe (US Pub. No. 2012/0323176 A1) is not prior art under pre-AIA  35 U.S.C. 102(e) is persuasive because Watanabe (WO 2011/108225 A1) was not published in English. However, since Watanabe (WO 2011/108225 A1) is published on September 9, 2011, Watanabe (WO 2011/108225 A1) is considered to be prior art under pre-AIA  35 U.S.C. 102(a). Since applicant has not argued how Watanabe does not disclose the specifics of the claimed features, it is still the examiner’s position that Watanabe (WO 2011/108225 A1) discloses the claimed features, as explained in the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ilo (US Pub. No. 2011/0004165 A1) also discloses an autoinjector comprising a syringe (15), a data storage device (15d), a plunger (22), a motor (27), and a data processing unit (31) as required by the instant claims 16,  26, and 33.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783